DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments re the Entry of the National Stage
	Pursuant to 35 USC 371, applicant had 30 months from the earliest priority date within which to enter the National Stage. The earliest priority date is January 27, 2017. Applicant therefore had until July 27, 2019 within which to enter the National Stage. However, the Patent Office sent out a Notice of Missing Requirements Under 35 USC 371 mailed on September 17, 2019 requiring a translation of the application into English which notice stated that “all items must be submitted within 2 months from the date of the notice or by 32 months from the priority date for the application whichever is later”. Therefore, the office provided until September 27, 2019 for the compliance of the notice. Applicant timely complied on September 19, 2019. As such, applicant’s entry into the National Stage was timely made. 
Election/Restrictions
Applicant’s election of Group I, claims 48-69 in the reply filed on August 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed July 18, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, copies of Foreign Patent Documents “D”, “E”, “F”, “G”, “H” were not provided and therefore these documents were crossed out on the IDS statement and were not considered. Additionally, copies of Non Patent Literature Documents “I” and “J” ” were not provided and therefore these documents were crossed out on the IDS statement and were not considered.
With further reference to the information disclosure statement filed July 18, 2019, concerning Non Patent Literature Document “C”, the date of the cited document was corrected from “20006” to “2006” on the IDS statement. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 56 is objected to because of the following informality: 
1. Claim 56, line 1, “establishingthe” should be corrected to “establishing the” Appropriate correction is required.
Claim Rejections - 35 USC § 112
s 62-66 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “A system for determining…” and “A system for producing…” (the assumed meanings for purposes of examination), does not reasonably provide enablement for “A device for determining…” and “A device for producing…”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the specification does not support a single device doing all of the functions of at least independent claim 62 and claim 69. The specification discloses the use of a computer with display for providing a data interface to provide the personalized data and to provide the eye model, it further discloses the use of a tomogropher to provide the anterior corneal shape, it further discloses the use of a pachymeter to provide the lens to retinal distance. It does not disclose all of these functions within a single “device” as claimed. As such, claims 62-66 and 69 lack enablement. 
Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “The system of claim 62 wherein the system includes an aberrometer or a topographer” (the assumed meaning for purposes of examination) does not reasonably provide enablement for “The device of claim 62 wherein the device is designed as an aberrometer or a topographer”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the specification discloses the use of a computer with display for providing a data interface to provide the personalized data and to provide the eye . 
Claims 48, 51-59, 60, 62-64, 66 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 48, 59, 62, 66, it is claimed “for determining relevant personalized parameters of at least one eye” which renders the claims vague and indefinite. It is not clear as to what parameters would be considered as relevant and which parameters would not be considered as relevant. If specific parameters are intended as being considered as relevant then these should be claimed with greater clarity and particularity. If not then the word relevant should be deleted from the claim. For purposes of examination, the word “relevant” has not been given patentable meaning. 
	With further respect to claims 48, 59, 62, and 66, in the preamble, applicant is claiming “for the calculation or optimization of a spectacle lens” but is then not claiming a step within the body of the claim of such calculating or optimization. It is therefore not clear if this is intended as a limitation or not. If not intended as a limitation, then it is suggested that applicant delete “for the calculation or optimization of a spectacle lens” from the preamble. If intended as a limitation, then it is suggested that applicant leave this language within the preamble and further claim “wherein at least the establishment of the lens-retina distance takes place via calculation, and further calculating or optimizing a spectacle lens for the last one eye of the spectacle wearer based on the established personalized eye model” (with this being the assumed meanings for purposes of examination).  
	With respect to claims 48, 51-58, 62-64, the claimed “cornea-lens distance”, “lens-retina distance”, “anterior lens surface”, “posterior lens surface”, “lens thickness” are vague and indefinite. Specifically, it is not clear if “lens” is referring to the “spectacle lens” or referring to the “eye-lens”. From what is disclosed in the specification, such as paragraph 0016, the assumed meanings are “cornea to eye-lens distance”, “eye-lens to retina distance”, anterior eye-lens surface”, “posterior eye-lens surface”, “eye-lens thickness”. Further clarity is required. 
	With further respect to claims 48 and 62, applicant is claiming “providing personalized refraction data of at least one eye, but then is not claiming that the provided personalized refraction data is necessarily being used in establishing the eye model. Specifically, these claims are claiming the eye model being based on “personal measured values” or “standard values” or “the personalized refraction data”. As such, the eye model as claimed can be solely based on standard values. If being based solely on standard values, then it is not clear as to why it is necessary to provide the personalized refraction data. As such, the claim is vague and indefinite. Additionally, the last paragraph of each of the claims is claiming the eye model being based on “personal measured values” or “standard values” or “the personalized refraction data such that the eye model has the provided personalized refraction data”. If the eye model is being based solely on standard values as is an option of the claim, then it is not understood as to how the eye model also has the provided personalized refraction data. For the aforementioned reasons, the claims are vague and indefinite. If specifically using the provided personalized refraction data in forming the eye model is intended as a limitation, then this needs to be claimed with greater clarity and particularity. Depending on the intended meaning, it is suggested that applicant either claim option “A” or “B” below (and assuming that each are supported by the specification as originally presented and do not present prohibited new matter) with “B” being the assumed meaning for purposes of examination:  
	“A”: “the method comprising:
	
	establishing a personalized model in which at least: …
	are established using personalized measured values for the eye of the spectacle wearer, or using standard values, or using of at least one eye of the spectacle wearer, 
	“B” “the method comprising:
	providing personalized refraction data of the at least one eye of the spectacle wearer; and
	establishing a personalized model in which at least: …
and wherein the eye model is established at least partly based on the provided personalized refraction data such that the model eye model has the provided personalized refraction data, wherein at least the establishment…” (with “B” being the assumed meaning for purposes of examination). 
	With respect to claims 53, 55, the claimed “calculating the shape of the anterior surface under consideration of the provided personalized refraction data” is vague and indefinite. It is not clear what “under consideration” means. Specifically, is it merely “considered” without being part of the calculation or is it included within the calculation. For purposes of examination, the assumed meaning is “calculating the shape of the anterior surface at least partially based on the provided personalized refraction data”. 
	With respect to claim 55, the claimed “calculating the shape of the anterior lens surface at least partially based on (the assumed meaning) of the provided personalized refraction data” as being dependent from claim 54, is vague and indefinite. Specifically, claim 54 is claiming the establishing of the shape of the anterior surface based on a personalized measured value in a normal section of the anterior lens surface. Claim 55 depends from claim 54 but is now claiming establishing the anterior lens shape at least partially based on the personalized refraction data. It is not clear if claim 55 is claiming the determining as claimed in addition to the personalized measure value of claim 54 or instead of the personalized measured value of claim 54 (in which case, claim 55 would not be further limiting). For purposes of examination, the assumed meaning of claim 55 is “…and the establishment of the anterior surface comprises providing a personalized measured value of a curvature in a normal section of the anterior lens surface and further calculating a shape of the anterior lens surface at least partially based on the provided personalized refraction data”. 
With respect to claims 56 and 60, the claimed “establishing the parameters of the lens of the model eye…an optical effect of the lens” and the claimed “between the lens and the retina of the model eye” is vague and indefinite. It is not clear if “the lens” is referring to the spectacle lens or to the eye-lens. For purposes of examination, the assumed meanings of “the lens” are “the eye-lens”. 
	With respect to claims 58, 63, the claimed “determining an eye length of the eye model, under consideration of the calculated eye-lens to retina distance” is vague and indefinite. It is not clear what “under consideration” means. Specifically, is it merely “considered” without being part of the calculation or is it included within the calculation. For purposes of examination, the assumed meaning is “determining an eye length of the eye model, at least partially based on the calculated eye-lens to retina distance”. 
	With respect to claims 59 and 66, the claimed “predetermining a first surface and a second surface for the spectacle lens to be calculated or optimized” is vague and indefinite. It is not clear as to what is being predetermined i.e. the shape, the material, aberration thresholds etc. For purposes of examination, the assumed meaning is “predetermining a shape of a first surface and a shape of a second surface for the spectacle lens to be calculated or optimized” . 
	With further respect to claims 59 and 66, the claimed “determine the path of a principal ray through at least one visual point…of the spectacle lens in the model eye” is vague and indefinite. Specifically, from what is being claimed and disclosed, apparently located on the model eye”. 
With respect to claim 64, the claimed “or the determined eye length” lacks an antecedent basis. Specifically, claim 64 depends from claim 62 which does not claim determining eye length. As such, it is not clear if limitations were inadvertently omitted or if the dependency is incorrect. As such, the claim is vague and indefinite. For purposes of examination, it is presumed that claim 64 depends from claim 63 (and not from claim 62). 
	With respect to claim 66, the claimed “a determiner configured to determine relevant personalized…according to claim 62” is vague and indefinite. Specifically, claim 62 is a device and it is not clear if the claimed “determiner” is the device of claim 62 or a method of using the device. For purposes of examination, the assumed meaning is “a determiner device configured to determine relevant personalized…according to claim 62”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48-51, 56, 59-63, 65-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altheimer publication number 2015/0002810. 
	With respect to claim 48, Altheimer discloses the limitations therein including the following: a computer implemented method (abstract); for determining relevant personalized parameters of at least one eye (paragraphs 0006, 0023-0026, 0056, 0059). Specifically, paragraph 0006 discloses determining the account of coma and/or spherical aberration of the individual eye and these can be considered as “personalized parameters of at least one eye”. Additionally, paragraphs 0023-0026 discloses the eye model is individualized based on individual measurements of refraction and/or retinal topography and/or the thickness of the cornea and/or the topography of the corneal back surface etc and all of these can be considered as “personalized parameters of at least one eye”. Additionally, paragraphs 0056 and 0059 disclose the eye model taking into account the specific aberrations of the eye of the user and/or the specific refractive data of the eye of the user and these can likewise be considered as “personalized parameters of at least one eye”. The claimed “for the calculation or optimization of a spectacle lens” is set forth in the preamble and need not be given patentable weight.  
Regardless, Altheimer further discloses the eye being that of a spectacle wearer and the method for the calculation or optimization of a spectacle lens (abstract). Altheimer further discloses: providing personalized refraction data of at least one eye of the 
	With respect to claim 49, Altheimer further discloses the establishment of the shape of the anterior corneal surface based on personalized measurements (paragraphs 0023, 0025 i.e. being individually determined based on corneal 
With respect to claim 50, Altheimer further discloses the establishment of the shape of the anterior corneal surface based on personalized measurements of the corneal topography of the eye (paragraphs 0023, 0025). 
With respect to claim 51, Altheimer further discloses the establishment of the cornea to eye-lens distance based on personalized measured values (paragraphs 0023, 0025, i.e. the distance between the cornea and the eye-lens being individually measured). 
With respect to claim 56, Altheimer further discloses the establishing an optical effect of the eye-lens (abstract, paragraphs 0055, 0061, the power of the eye-lens being determined and used in the eye model, the refractive index of the eye-lens being determined and used in the eye model, the curvatures of the surfaces of the eye-lens being determined and used in the eye model, all of which can be considered as “an optical effect of the eye-lens”). 
With respect to claim 59, Altheimer further discloses predetermining a first and second surface of a spectacle lens to be calculated or optimized (paragraph 0016); determining a path of a principal ray through at least one visual point of at least one surface of the lens located on the model eye, evaluating an aberration of a wavefront at an evaluation surface along a principal ray striking the first surface in comparison to the wavefront converging at a point on the retina, iteratively varying the at least one surface until the evaluated aberration corresponds to a predetermined target aberration (abstract, paragraphs 0016, 0019-0022). 

With respect to claim 61, Altheimer further discloses the evaluation surface situated at the exit pupil of the model eye (paragraph 0137, 0140). 
With respect to claim 62, Altheimer discloses the limitations therein including the following: a system (abstract); for determining relevant personalized parameters of at least one eye (paragraphs 0006, 0023-0026, 0056, 0059). Specifically, paragraph 0006 discloses determining the account of coma and/or spherical aberration of the individual eye and these can be considered as “personalized parameters of at least one eye”. Additionally, paragraphs 0023-0026 discloses the eye model is individualized based on individual measurements of refraction and/or retinal topography and/or the thickness of the cornea and/or the topography of the corneal back surface etc and all of these can be considered as “personalized parameters of at least one eye”. Additionally, paragraphs 0056 and 0059 disclose the eye model taking into account the specific aberrations of the eye of the user and/or the specific refractive data of the eye of the user and these can likewise be considered as “personalized parameters of at least one eye”. The claimed “for the calculation or optimization of a spectacle lens” is set forth in the preamble and need not be given patentable weight. Regardless, Altheimer further discloses the eye being that of a spectacle wearer and the method for the calculation or optimization of a spectacle lens (abstract). Altheimer further discloses: a data interface configured to provide personalized refraction data of at least one eye of the spectacle wearer (paragraphs 0006, 0014, 0023-0026, 0056, 0059, any combination of the determined coma and/or spherical aberration and/or individual measurements of 
	With respect to claim 63, Altheimer further discloses the determining of the eye length of the model eye (paragraph 0014) and at least partially based on the calculated lens to retina distance (paragraph 0014 i.e. disclosing the eye length being determined in such a way as to include the collected refraction data and the lens to retina distance being disclosed as one form of the collected refraction data). 

With respect to claim 66, Altheimer further discloses predetermining a first and second surface of a spectacle lens to be calculated or optimized (paragraph 0016); determining a path of a principal ray through at least one visual point of at least one surface of the lens located on the model eye, evaluating an aberration of a wavefront at an evaluation surface along a principal ray striking the first surface in comparison to the wavefront converging at a point on the retina, iteratively varying the at least one surface until the evaluated aberration corresponds to a predetermined target aberration (abstract, paragraphs 0016, 0019-0022). 
	With respect to claim 67, Altheimer further discloses a non-transitory computer program product designed to implement the method as claimed when loaded and executed on a computer (see rejection of claim 48 above and abstract, paragraphs 0001, 0012, 0123). 
	With respect to claim 68, Altheimer further discloses a method for producing a spectacle lens comprising calculating or optimizing a spectacle lens as claimed (see rejection of claim 59 above) and manufacturing the spectacle lens so calculated or optimized (paragraph 0125). 
With respect to claim 69, Altheimer further discloses a system for producing a spectacle lens comprising calculating or optimizing a spectacle lens as claimed (see rejection of claim 59 above) and a machine configured to machine the spectacle lens so calculated or optimized (paragraph 0125, 0128).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altheimer publication number 2015/0002810. 
With respect to claim 57 and 64, Altheimer discloses as is set forth above but does not specifically disclose the displaying of the calculated lens to retina distance. However, Altheimer discloses the determining of the lens to retina distance (paragraphs 0023, 0025, the distance between the lens to the retinal being individually measured) and the method being performed through the use of a computer (abstract). As such, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have all of the established and measured parameters of the eye model of Altheimer, including the determined lens to retina distance, as being displayed on the computer screen for the purpose of the lens designer being able to see all of the determined and measured lens parameters to thereby establish the desired spectacle lens or to thereby optimize the desired spectacle lens for use by the individual wearer. 
. 
Claims 52 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altheimer publication number 2015/0002810 in view of Grand-Clement publication number 2020/0218087. 
With respect to claim 52, Altheimer further discloses the establishing of the parameters of the eye model including establishing the parameters of the shape of the anterior lens surface and the shape of the posterior lens surface (paragraph 0025, i.e. the eye model further including the topography of the eye-lens surfaces) but does not specifically disclose the eye model including the establishment of the parameter of the eye-lens thickness. Grand-Clement teaches that in a method for calculating a spectacle 
With respect to claim 54, Altheimer and Grand-Clement disclose and teach as is set forth above and Altheimer further discloses the establishment of the anterior lens surface based on a provided personalized measured value of the cornea (paragraph 0025 i.e. being individually determined based on topography). Additionally, topography will inherently include the entire lens surface including “in a normal section of the section of the anterior lens surface”. 
Prior Art Citations
	Mino et al publication number 2020/0221947, Ng publication number 2018/0092524 (Ng’524), Wuellner publication number 2015/0131054 and Ng publication number 2018/0344157 (Ng’157) each disclose all of the claimed limitations of at least the independent claims with the exception of disclosing the eye model being used for 
	Grand-Clement publication number 2020/0218087 discloses all of the claimed limitations of at least the independent claims, including disclosing the eye model for use in calculating or optimization spectacle lenses but does not disclose the claimed eye-model including an eye-lens to retina distance and being based on a calculation. Mino, Ng’524, Wuellner, Ng’157 each teach of the use of a complex eye model that includes calculating an eye-lens to retinal distance to provide an improved and more accurate eye model. Therefore, Grand-Clement together with any of Mino, Ng’524, Wuellner, Ng’157 could have been used to make obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Allowable Subject Matter
Claims 53 and 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above). 
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or . 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 21, 2021